DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “obtain, form the detecting device…,” in line 9 page 28 and seems to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Pedersen et al.,” US 2009/0306509 (hereinafter Pederson).
Regarding to claim 1, Pederson teaches an imaging apparatus, comprising:
a transducer including an emitter and receiver configured to detect a property of an object being scanned at a scanning location ([0019] transducer, [0045] degree of refraction, absorption, dispersion and reflection depends on the uniformity, density and structure of the encountered anatomy)
a detecting device configured to detect a position of the transducer relative to the object being scanned ([0020] and [0026] CCD provides information regarding to the position of the transducer relative to the region of interest,[0040]) and
a processor configured to:
 obtain, from the transducer, scan information representative of the property when the transducer is positioned at a first position ([0020] and [0034]-[0035], [0045] degree of refraction, absorption, dispersion and reflection depends on the uniformity, density and structure of the encountered anatomy)
obtain, from the detecting device, position information representative of the position of the transducer relative to the object being scanned when the transducer is disposed in the first position ([0020] and [0034]-[0035], [0040])
determine a coordinate location from the position information ([0024]-[0025] position tag coordinates); 
associate the coordinate location with the scan information ([0020]-[0021] and [0050]); and 
cause the coordinate location associated with the scan information to be stored in a storage (storing position tags associated with each image plane [0034]-[0035] and [0040], [0045] [0048])  
Regarding to claims 2-4 and 9, Pederson teaches all limitations of claim 1 as discussed above.
Pederson further teaches following limitations:
Of claim 2, wherein the processor is configured to 
obtain, from the transducer, a plurality of scan information representative of properties when the transducer is respectively positioned at a plurality of positions position (sonographer moves the transducer along a patient skin surface, plurality of echo data are received with position tags [0045]); 
obtain, form the detecting device, a plurality of position information respectively representative of the position of the transducer relative to the object being scanned when the transducer is respectively disposed in the plurality of positions ( position tags [0045], and changes in position relative to initial position [0051]);
 determine a plurality of coordinate locations respectively from the plurality of position information ([0051] changes in position relative to initial position);
associate a plurality of coordinate locations respectively with the plurality of scan information (subsequent tag data are relative to the position at starting time [0051]); and
cause the coordinate locations respectively associated with the scan information to be stored in a storage ([0048] position tags are output to the storage memory).
Of claim 3, wherein the plurality of positions are not on a line ([0062] nonlinear scan path)
Of claim 4, wherein the detecting device includes a camera ([0040] CCD camera)
Of claim 9, further comprising a calibration marker disposed on the object, wherein the detecting device is configured to detect the position of the transducer relative 

Regarding to claim 10, Pedersen teaches an imaging apparatus, comprising:
an ultrasonic transducer including at least one of a point probe and an array probe and configured to scan a body (array transducer [0019] and [0034])
at least one camera configured to capture images of the transducer and the body ([0020] and [0026] CCD information regarding to the position of the transducer relative to the region of interest, [0040])
and a processor configured to determine a position of the ultrasonic transducer with respect to the body and correlate the position with scan data from the transducer ([0020] processing unit receives the position and angle signals, and associated ultrasound image acquisition timing data, and computes from the received information a position tag for each of the 2D ultrasound image planes acquired by the transducer array)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Pedersen et al.,” US 2009/0306509 (hereinafter Pedersen).
 Regarding to claim 15, Pedersen teaches a method of imaging, comprising:
performing an ultrasonic scan of an object using an ultrasonic transducer to provide scan data (ultrasound imaging system sends excitation signals through a transmitter [0034], [0045]);
determining a location of the transducer using an optical system (optical position sensor and optical imaging means to determine a position data of the ultrasound probe [0040]);
correlating the scan data and the location of the transducer (position tag for each of the 2D image frame [0034]-[0035]);
determining a two or three dimensional representation of the scan data ([0035], 2D and 3D image [0044]-[0045]);
displaying the representation of the scan data on a display at a location associated with the determined location of the transducer ([0048]);
performing an ultrasonic scan of the object using the ultrasonic transducer to provide second scan data ([0034] and [0048])
determining a location of the moved transducer using the optical system ([0053]);
correlating the second scan data and the location of the moved transducer ([0053] and [0060])
determining a two or three dimensional representation of the second scan data ([0035] and [0053])
displaying the representation of the second scan data on a display at a location associated with the determined location of the moved transducer ([0047] and [0053], [0048])
Pedersen further teaches freely moving the ultrasonic transducer to a different location on the object ([0047] continuous tracking of the transducer probe in multiple degrees of freedom during free-hand scanning [0053] and [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedersen before him at the time the invention was made, to modify the method taught by Pedersen to include the teachings of moving freely moving the transducer to a different location, as free hand scanning are well known in the art and suitable for use in the apparatus of ultrasound imaging system. One of ordinary skill in the art would have been motivated to make such a combination as it provides continuous tracking of the transducer probe ([0047]).
Regarding to claims 16-17, Pedersen teaches all limitations of claim 15 as discussed above.
Pedersen further discloses an inertial measurement unit (continuous tracking using a three-axis MEMS linear accelerometer, three-axis gyroscope [0047]), and the processor is configured to determine the position based at least in part on measurements of the inertial measurement unit (3D position tag for each of the 2D ultrasound image planes or frames [0047]).
Claims 5-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to claims 1, 2 and 10 above, and further in view of “Vilsmeier,” US 2007/0299334 (hereinafter Vilsmeier).
Regarding to claims 5 and 11, Pedersen teaches all limitations of claim 4 as discussed above.
Pedersen does not explicitly teach two cameras and having focal axis rotated with respect to each other and the object.
However, Vilsmeier teaches using two cameras to map out three dimensional position information ([0019] and [0028]) and the focal axis rotated with respect to each other and the object (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedersen and Vilsmeier before him at the time the invention was made, to modify the apparatus taught by Pedersen to include the teachings of Vilsmeier, as using two or more cameras are well known in the art and suitable for use in the apparatus of optical tracking system. One of ordinary skill in the art would have been motivated to make such a combination as it provides three dimensional position information ([0028]).
Regarding to claim 6-8, Pedersen teaches all limitation of claims 1 and 10 as discussed above.
Pedersen does not explicitly teach the transducer includes an indicia detectable by the detecting device, and the indicia includes an UV or IR marker and a projector that projects the indicia onto the transducer or the object.
However, in the same field of endeavor in navigating surgical procedures, Vilsmeier teaches markers for tracking instrument ([0017]-[0018]) that is detectable by the detecting device 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedersen and Vilsmeier before him at the time the invention was made, to modify the apparatus taught by Pedersen to include the teachings of Vilsmeier, as light markers are well known in the art and suitable for use in the apparatus of optical tracking system. One of ordinary skill in the art would have been motivated to make such a combination as it eliminates the need for attached markers and provides accurate position tracking ([0031]).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Vilsmeier as applied to claim 11 above, and further in view of “Moeglein et al.,” US 2015/0094952 (hereinafter Moeglein).
Regarding to claim 12, Pedersen and Vilsmeier together teach all limitations of claims 11 as discussed above.
Pedersen further discloses an inertial measurement unit (continuous tracking using a three-axis MEMS linear accelerometer, three-axis gyroscope [0047]), and the processor is configured to determine the position based at least in part on measurements of the inertial measurement unit (3D position tag for each of the 2D ultrasound image planes or frames [0047]).
Pedersen does not further explicitly teach calibration of the inertial measurement unit based on the image and periodically determine the calibration based on the images of the at least one camera. 
However, Moeglein teaches inertial measurement unit ([0008]) for obtained images from camera ([0046] inertial measurement unit) and calibration is performed using images 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedersen, Vilsmeier, and Moeglein before him at the time the invention was made, to modify the apparatus and method taught by Pedersen and Vilsmeier to include the teachings of Moeglein, since Pedersen already discloses inertial measurement unit, and as determining position using inertia measurement unit and calibrating periodically based on the images are well known in the art and suitable for use in the apparatus and method of image tracking system. One of ordinary skill in the art would have been motivated to make such a combination as it provides more robust and accurate positioning solutions ([0084]).
Claims 13-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen as applied to claims 10 and 16 above, and further in view of “Guo et al.,” US 2014/0290368 (hereinafter Guo) and “Mammone,” US 2013/0023767 (hereinafter Mammone).
Regarding to claims 13-14, Pedersen teaches all limitations of claim 10 as discussed above.
Pedersen further teaches an imaging apparatus, comprising:
the imaging device of claim 10 ([0034] ultrasound transducer),
a computer communicatively coupled with the imaging device (processor interfaced to a computer [0059], [0061] –[0062] software applications)
wherein the imaging device is configured to provide correlated position and the scan data to the computer ([0034], position tags [0059])
the computer is configured to process the correlated position and the scan data ([0059])
Pedersen does not explicitly teach a “server” and the processing includes executing a pattern recognition process with a database of scan data and provide result of the pattern recognition process to the imaging device. 
However, it is well known to use server in the art of computer aided medical system as it provides remote and external processing unit for the images. Examiner submits “Guo" which discloses a computer server which processes images and its positional data ([0006] and [0027]) as the use of server provides external and separate means to process data in a remote location ([0006] and [0027]).
In the same field of endeavor in ultrasound imaging system, Mammone teaches the tissue of the patient is imaged in time domain signals and is used in post processing as to obtain acoustic impedance of region of interest where automatic pattern recognition methods can be utilized to help the technician identify region of interest in the ultrasound images ([0065]), and wherein the change in acoustic impedance is detected (impedance profile [0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedersen and Mammone before him at the time the invention was made, to modify the apparatus taught by Pedersen to include the teachings of Mammone, as pattern recognition of acoustic impedance data are well known in the art and suitable for use in the apparatus of ultrasound diagnostic imaging system. One of ordinary skill in the art would have been motivated to make such a combination as it provides indication of cancerous tissues in the ultrasound images ([0065]).
Regarding to claims 18-20, Pedersen teaches all limitations of claim 15 as discussed above.
Pedersen does not further explicitly teach comparing the scan data with scan data of a different scan, a different point in time, determining a difference to detect changes in object over time or different object.
However, Mammone teaches ultrasound imaging system where tissue of the patient is imaged in time domain signals and is used in post processing as to obtain acoustic impedance of region of interest where automatic pattern recognition methods can be utilized to help the technician identify region of interest in the ultrasound images ([0065]), thus discloses scans at different time ([0072]) and comparing and determining differences (pattern recognition [0066]-[0067] determination for indication of the cancer and [0073]) as claimed invention. In addition, Mammone discloses use imaging to image parts of human or animal ([0125]-[0129]) where scan data is from different regions of interest ([0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Pedersen, Slayton and Mammone before him at the time the invention was made, to modify the method taught by Pedersen and Slayton to include the teachings of Mammone, as pattern recognition of acoustic impedance data are well known in the art and suitable for use in the method of ultrasound diagnostic imaging system. One of ordinary skill in the art would have been motivated to make such a combination as it provides indication of cancerous tissues in the ultrasound images ([0065]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Mihailescu et al.,” (US 2013/0237811) teaches tracking and guiding sensor, which includes two cameras determining spatial position and orientation of the ultrasound transducer with respect to the object using images captured by the cameras and an inertial measurement unit determines the spatial position and orientation of the ultrasound transducer ([0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793